350 F. Supp. 33 (1972)
Richard S. WILLIAMS, Petitioner,
v.
L. L. WAINWRIGHT et al., Respondents.
Civ. No. 71-900.
United States District Court, M. D. Florida, Jacksonville Division.
August 28, 1972.
Samuel S. Jacobson, Datz, Jacobson & Dusek, Jacksonville, Fla., for petitioner.
Daniel S. Dearing, Chief Trial Counsel, Tallahassee, Fla., for respondents.

FINAL JUDGMENT
CHARLES R. SCOTT, District Judge.
The parties having stipulated and agreed with regard to the major issues herein and having agreed to entry of the following, it is
Ordered and adjudged that:
1. Respondents are permanently enjoined from the use of strip cells such as those on Q Wing of the East Unit, Florida State Prison, Raiford, Florida, for punitive detention.
2. Prisoners exhibiting violent and ungovernable tendencies reasonably thought by respondents or their agents to be caused by psychiatric disturbance may be temporarily detained in strip cells while psychiatric advice and assistance is obtained and arrangements are made for transfer of such prisoners to reasonable and suitable medical facilities or alternate detention facilities. Such detention may be for no more than ten hours except with approval of a qualified psychiatrist made in writing and placed in the prisoner's permanent medical record.
3. Non-psychiatric prisoners conducting themselves in violent and ungovernable fashion and reasonably thought by respondents and their agents to be intent on willful destruction of prison property may be confined in strip cells while other sufficiently secure facilities are made available. No such confinement shall be for more than ten hours unless alternative facilities are unavailable. If any such prisoner is detained in a strip cell for more than ten hours, a written report shall be placed in his permanent file, giving the dates and duration of his confinement and an explanation therefor.
4. Under emergency conditions caused by such occurrences as riots or rebellion by prisoner groups, strip cells may be used without regard to this order if all other alternative high security cells are in use and cannot reasonably be made available. Such use of strip cells under emergency conditions shall continue only so long as the emergency conditions exist. Respondents are required to use all reasonable effort even under emergency conditions to avoid and limit the use of strip cells. When any prisoner is confined in a strip cell because of emergency conditions, a written report stating the dates, duration and reasons for his confinement shall be placed in his permanent record.


*34 STIPULATION
The parties through the undersigned attorneys do agree and stipulate as follows:
1. There are certain cells located on Q Wing of the East Unit at the Florida State Prison, Raiford, Florida, which are called "strip cells". These are tiled cells equipped only with a flushable drain. There are twelve such cells on Q Wing.
2. The strip cells have in the past been used as deemed necessary by prison officers for detention of violent, uncontrollable prisoners considered likely either to harm themselves or to destroy fixtures and equipment in other cells. Prisoners for whom the strip cells have been used have been either persons subject to irrational conduct because of psychiatric problems or prisoners deemed incorrigible and/or deemed intent on wilful destruction of prison property.
3. Respondents agree that use of such cells for prolonged punitive confinement is not necessary to either prison administration or the maintenance of prison discipline. It is the position of respondents that prisoners who become violent and uncontrollable because of psychiatric difficulties should be handled under psychiatric supervision in appropriate medical facilities. Non-psychiatric prisoners conducting themselves in violent and ungovernable fashion can be adequately handled in specially equipped cells secured against harm by destructive prisoners but which at the same time provide such basic living facilities as a toilet, wash basin with running water, and a mattress.
4. From time to time in the future respondents may need to utilize strip cells as temporary holding facilities for violent, destructive prisoners, whether psychiatric or non-psychiatric, until psychiatric consultation can be obtained or other facilities more consonant with modern penal standards made available. Such detention should ordinarily not exceed ten hours, except under emergency conditions resulting from such problems as riots or group rebellion by prisoners during which all other maximum cells may be in use.
5. Respondents are willing voluntarily to discontinue the use of strip cells, except to the limited extent specified above, and will give notice to their officers and agents that use of strip cells for punitive detention is contrary to the official policy of the Division of Corrections. Respondents intend, as funds permit, to replace the strip cells in Q Wing of the East Unit of the Florida State Prison with more modern maximum security cells.